Citation Nr: 0834478	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  03-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for essential tremor of the 
bilateral hands.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from August 1995 until August 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which denied the veteran's claim of 
entitlement to service connection for essential tremors of 
the hands.  The veteran filed a notice of disagreement in 
regards to the December 2001 rating decision.  He requested 
review by a decision review officer (DRO).  The DRO conducted 
a de novo review of the claim and confirmed the RO's findings 
in a January 2003 statement of the case (SOC).  The appeal 
was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in February 2003.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing equipment in March 2004.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder.

This claim was remanded by the Board in August 2004, November 
2005 and August 2006 for further evidentiary and procedural 
development.  This was accomplished, and in May 2007 the VA 
Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) which continued to deny the 
veteran's claim for entitlement to service connection for a 
tremor disability of the bilateral hands.  

In February 2008, the Board requested that an independent 
medical expert (IME) provide a medical opinion on an 
unresolved and complex medical matter.  
See 38 U.S.C.A. § 7109 (West 2002).  In June 2008, the Board 
received the requested IME opinion.  The veteran's claims 
folder has been returned to the Board for further appellate 
proceedings.



Issues not on appeal

In a June 27, 2006 statement, the veteran indicated that he 
experienced the following as a result of his Persian Gulf 
service and exposure to anthrax vaccinations therein: short-
term memory loss, hair loss, depression, fatigue, 
temporomandibular jaw disorder (TMJ), myofascial pain 
syndrome (MPS), sleep problems, multiple chemical sensitivity 
syndrome, costochondritis, muscle twitching, anxiety, 
cardiovascular problems, an inability to concentrate, 
irritability, joint pain, mood problems and nighttime sweats.  
That statement has not yet been addressed by the RO, and it 
is referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].


FINDINGS OF FACT

1.  The competent medical evidence of record shows by clear 
and unmistakable evidence that the veteran's essential tremor 
of the bilateral hands pre-existed military service.  

2.  The competent and probative medical evidence of record 
does not show by clear and unmistakable evidence that the 
veteran's tremor disability was not worsened beyond its 
natural progression due to events in service.


CONCLUSIONS OF LAW

1.  Concerning essential tremor of the bilateral hands, the 
veteran is not entitled to the presumption of soundness upon 
entry into service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 
38 C.F.R. § 3.304 (2007); Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).

2. Essential tremor of the bilateral hands was aggravated by 
service.  
38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for essential tremor of 
the bilateral hands.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this issue to the Veterans Benefits Administration (VBA) in 
August 2004, November 2005 and August 2006.  The Board 
instructed VBA to: provide the veteran with a psychiatric 
examination; secure records pertaining to the veteran's March 
2005 heart attack; obtain updated private and VA treatment 
records; seek a medical opinion to clarify the nature of the 
veteran's current disability; and obtain a medical nexus 
opinion.  

A VA psychiatric examination was obtained in September 2004, 
and a medical nexus opinion was provided in March 2006.  The 
Board determined the March 2006 medical opinion did not 
comply with its November 2005 remand instructions and 
obtained an additional opinion in September 2006.  Updated 
private and VA treatment records, including from the 
veteran's March 2005 heart attack, were also associated with 
the claims folder.  The claim was readjudicated via the May 
2007 SSOC.

Thus, the Board's remand instructions were complied with.  
Cf. Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  Any potential error 
on the part of VA in complying with the August 2004, November 
2005 and August 2006 remand instructions has essentially been 
rendered moot by the Board's grant of the claim.  Cf. 
38 C.F.R. § 20.1102 (2007).



The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Multiple VCAA notice letters were sent to the veteran 
regarding his service connection claim in June 2001, July 
2003, August 2004, November 2004 and December 2005.  These 
letters appear to be adequate.  The Board need not, however, 
discuss in detail the sufficiency of the VCAA notice letters 
in light of the fact that the Board is granting the claim.  
Any potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in letters dated March 20, 2006 and September 8, 2006.  
As discussed in detail below, the Board is granting the 
veteran's claim.  It is not the Board's responsibility to 
assign a disability rating or an effective date in the first 
instance.  The Board is confident that if required, the 
veteran will be afforded any additional appropriate notice 
needed under Dingess.  

In addition, the RO has obtained all available medical 
records.  As described elsewhere in this decision, the Board 
has obtained an expert medical opinion.  
The statutory duty to assist has therefore been fulfilled.  
See 38 U.S.C.A. § 5103A (West 2002).



Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).

Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.  "Clear and 
unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence"].  It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable."  See Cotant v. West, 
17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1) (2007).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability. 
See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a) (2007).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).



Analysis

The veteran in essence contends his current tremor of the 
bilateral hands was aggravated towards the end of his period 
of service with the Marine Corps.  
See a January 3, 2004 Statement in Support of Claim; see also 
the March 2004 hearing transcript, page 4.

The Board initially notes that both the IME and the September 
2006 VA examiner discounted the possibility that the 
veteran's tremors were congenital or developmental in nature, 
and there is no competent medical opinion to the contrary.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2007); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) [congenital or 
developmental defects are not diseases or injuries within the 
meaning of the applicable legislation].

The veteran indicated in connection with his June 2000 
separation examination that he experienced tremors in his 
hands "since high school," thus suggesting the possibility 
that the disability pre-existed service.  Additionally, 
although tremors were not noted on the veteran's October 1994 
enlistment examination, all of the physicians who have 
examined the veteran in connection with the instant appeal 
have agreed that the veteran's tremors pre-existed service.  
The IME emphasized "the fact that [the veteran] was 
undiagnosed before his military service does not preclude 
that his condition existed before he entered the military."  
Additionally, the September 2006 VA examiner specifically 
opined that "the veteran had tremors prior to service".  
The Board finds the above-cited opinions constitute "clear 
and unmistakable" evidence that the veteran's tremor existed 
prior to service, and the presumption of soundness is 
rebutted in the instant case.  See Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004).

With respect to aggravation, there is conflicting medical 
evidence.  
In the veteran's favor is the September 2006 VA opinion, in 
which the examiners found that "it is likely that the 
veteran's physiologic tremor was aggravated while he was 
experiencing some of the routine stresses associated with 
service."  Weighing against the veteran's claim is the 
opinion of the August 2001 VA examiner who opined the 
veteran's tremors were "more likely than not NOT to have 
been permanently aggravated by or precipitated by any aspect 
related to military service."  

Because of this conflict, and because of the overall 
difficulty of identifying the precise nature and cause of the 
veteran's tremors, in February 2008 the Board obtained an IME 
from Dr. S.A., a specialist in neurological disorders.  Dr. 
S.A. reviewed the veteran's claims folder, the medical prior 
opinions, and the veteran's service medical records.  Based 
upon his review, Dr. S.A. rendered an inconsistent medical 
opinion.  Specifically he found that the veteran's tremor 
problem "became worse and functionally disabling during 
recent years, at which time the patient was in military 
service," which supports a finding of aggravation.  However, 
his ultimate conclusion was that the veteran's tremors were 
not related to military service:  

After careful review of the file I come to the 
conclusion that the [veteran] has essential 
tremor, a movement disorder, that originated in 
this particular case during high school days, 
stayed minimal and not functionally impairing 
for years, until it became worse and 
functionally disabling during recent years, at 
which time [the veteran] was in military 
service.  There is an associated positive family 
history.  The [veteran] noticed a transient 
improvement in his tremor with consumption of 
alcohol and fluctuation in severity was noted as 
well as exacerbation with stress.  It is indeed 
possible that his anxiety and panic disorder 
made his tremor worse and these are known 
triggers to most, if not all types of tremor 
conditions.  This is not a congenital anomaly, 
and is more likely than not not to have been 
aggravated or precipitated by his military 
service.  
 
Based on the above-cited inconsistent findings of Dr. S.A. 
and the positive opinion of the September 2006 VA examiner, 
the Board has reached the conclusion that the record, viewed 
as a whole, does not show by clear and unmistakable evidence 
that the veteran's essential tremor of the bilateral hands 
was not aggravated during service.  See Vanerson and Cotant, 
supra.  Thus, service connection is warranted based on 
aggravation.  

Additional comment

The Board wishes to make it clear that service connection is 
granted only for such disability resulting from in-service 
aggravation of the pre-existing tremors. It is not the 
Board's responsibility to determine the degree of aggravation 
in the first instance.  See 38 C.F.R. § 4.22 (2007).


ORDER

Service connection for essential tremor of the bilateral 
hands is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


